Case: 16-30601      Document: 00514018212         Page: 1    Date Filed: 06/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                      No. 16-30601                                   FILED
                                                                                  June 2, 2017
                                                                                Lyle W. Cayce
TYRONE YOUNG,                                                                        Clerk

                                                 Petitioner-Appellant

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:14-CV-708


Before OWEN, ELROD, and COSTA, Circuit Judges.
PER CURIAM: *
       Tyrone Young, Louisiana prisoner # 110405, appeals following the
district court’s transfer of his successive 28 U.S.C. § 2254 application to this
court, and its subsequent denial of his Federal Rule of Civil Procedure 60(b)
motion wherein he challenged the court’s transfer order. Because the district
court did not enter a final order disposing of the merits of Young’s request for
habeas relief in this case, a certificate of appealability (COA) is not required
for his appeal. See United States v. Fulton, 780 F.3d 683, 688 (5th Cir. 2015).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30601    Document: 00514018212     Page: 2   Date Filed: 06/02/2017


                                 No. 16-30601

We review the denial of Young’s motion for an abuse of discretion. See Rocha
v. Thaler, 619 F.3d 387, 400 (5th Cir. 2010).
      Young argues that the Antiterrorism and Effective Death Penalty Act
(AEDPA), which established requirements for habeas corpus proceedings as
set forth in 28 U.S.C. § 2244, applies only in capital habeas proceedings, and
thus is inapplicable in his non-capital case. It is well established that the
AEDPA applies to “all habeas corpus proceedings in the federal courts” filed
after its enactment, even those submitted by individuals convicted of
noncapital offenses. Lindh v. Murphy, 521 U.S. 320, 326 (1997) (applying the
AEDPA to noncapital case). Accordingly, no abuse of discretion has been
shown. IT IS ORDERED that a COA is DENIED as unnecessary and that the
transfer order of the district court is AFFIRMED. See Fulton, 780 F.3d at 689.
Young’s motion for leave to proceed in forma pauperis is DENIED.




                                       2